Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 5 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					April 5, 1823
				
				Mr Young the Bar keeper visits Washington to day and I write a few lines to say that though George is doing well the inflamation of the Arm subsides so slowly it will not be possible to flex it for some days and our stay here I fear will be considerably lengthened—You must not be anxious as he is doing well but makes too many efforts to help himself which makes me tremble for the arm in future lest it should be injured in its form—The poor fellow bears it with great fortitude and could we prevent his putting his own systems into operations or in other words his perpetual reasoning and disputing his remedies his recovery would be more rapid—Send me my tooth brush and Johnsons medicine and believe me as ever affectionately Yours
				
					L. C. A—
				
				
					Mr Young has been very kind—
				
			